ORDER

PER CURIAM:
Jermaine Davis appeals from his convictions of one count of murder in the first degree in violation of § 565.020, RSMo 1994, and one count of armed criminal action in violation of § 571.015, RSMo 1994. Mr. Davis contends that the trial court erred by overruling his objection to the State’s closing argument because the prosecutor improperly argued matters outside the evidence. Mr. Davis also claims that the trial court erred by overruling his Batson1 objections to the State’s use of peremptory strikes to remove two venirepersons because Mr. Davis made a prima facie case of racially discriminatory exercise of peremptory challenges and the State offered only a pretextual explanation *273for the challenges. In addition, Mr. Davis appeals from the motion court’s denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing.
The judgments of the trial court and motion court are affirmed. Rules 30.25(b) and 84.16(b).

. Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).